ICJ_124_TerritorialDispute_NIC_COL_2007-12-13_JUD_01_PO_04_EN.txt. 893




                 DECLARATION OF JUDGE SIMMA



   Jurisdiction of the Court within the system of the Pact of Bogotá : difference
between Nicaragua not being allowed anymore to assert the invalidity of its
1928 Treaty with Colombia due to its past behaviour and the Treaty being
“valid and in force” in 1948 — The provisions of the Pact and the declarations
made under the optional clause representing two distinct bases of the Court’s
jurisdiction which are not mutually exclusive, the fact that Nicaragua is denied
access to the Court within the system of the Pact neither disposes of the legal
dispute in question nor does it eliminate the invocability of an Article 36, para-
graph 2, declaration.


   While I consider the present Judgment generally satisfactory, I have
my doubts whether the Court has applied Article VI of the Pact of
Bogotá to the Treaty concluded between Nicaragua and Colombia in
1928 in a correct way. In the same context, I have considerable difficulties
with the Court’s reading of the relationship between, on the one hand,
the notion of a matter being “governed by . . . treaties in force” at the
time of the conclusion of the Pact in 1948 and that of the continued exist-
ence of a “legal dispute” as a precondition for the jurisdiction of the
Court on the basis of a declaration of acceptance under the optional
clause on the other.
   According to the Court, the one matter which the 1928 Treaty between
Nicaragua and Colombia settled finally (contrary to the issues of sover-
eignty over the further maritime features in the area and of maritime
delimitation in general), and did so in favour of Colombia, is the ques-
tion of sovereignty over the islands of San Andrés, Providencia and
Santa Catalina. The Court arrives at the conclusion that the 1928 Treaty
has resolved this question definitively because the Treaty was to be
regarded as a “treaty in force” in 1948 — with the result that, according
to Article VI of the Pact of Bogotá, matters governed by it are beyond
the jurisdictional reach of the Court. Nicaragua had contended that the
1928 Treaty was to be regarded as null and void ab initio on the grounds,
first, that it was incompatible with the constitution of the country and,
second, that its conclusion was brought about under foreign, namely
United States, coercion. However, in the view of the Court, since Nica-
ragua had not contested the validity of the 1928 Treaty for over 50 years,
that is, until 1980, and in a number of instances had even positively acted
as if the Treaty was valid, “[it] cannot today be heard to assert that the
1928 Treaty was not in force in 1948” (Judgment, para. 80). And the
Court then continues by stating that :


65

894             TERRITORIAL AND MARITIME DISPUTE (DECL. SIMMA)


         “In light of all the foregoing, the Court finds that the 1928 Treaty
       was valid and in force on the date of the conclusion of the Pact of
       Bogotá in 1948, the date by reference to which the Court must
       decide on the applicability of the provisions of Article VI of the Pact
       of Bogotá setting out an exception to the Court’s jurisdiction under
       Article XXXI thereof.” (Para. 81 ; emphasis added.)

   I would submit that this conclusion is problematic. What I mean by
this is not that the Court should have said more (or rather, anything)
about the well-foundedness vel non of the two grounds of invalidity
invoked by Nicaragua as such instead of focusing exclusively on the loss
of the right to such invocation. To do so this would not have been pos-
sible at the present, jurisdictional, stage of the proceedings (even as it
stands, the present Judgment is a borderline case with regard to the way
in which it purports to limit its scope to questions of jurisdiction while at
the same time undertaking frequent, though extremely cursory, visits to
issues clearly belonging to the merits). Rather, what I am aiming at is the
character of the Court’s above conclusions as a non sequitur. To say that
Nicaragua, by its behaviour concerning the 1928 Treaty somehow for-
feited the right to invoke its invalidity, is one thing ; to go on from there
to find that, for the same reasons, the Treaty was actually valid and in
force on the date of the conclusion of the Pact of Bogotá in 1948, is quite
another. In my view, the second conclusion does not follow from the
first. I do agree with the Court’s first finding to the effect that, since Nica-
ragua treated the 1928 Treaty as valid for such a long period of time, it
cannot suddenly change its position and claim the instrument’s invalidity
ab initio. I am of course aware that in taking this position one will
encounter several difficulties arising under the law of treaties — let me
just mention that Article 45 (b) of the Vienna Convention of 1969 1
excludes from its scope the case of coercion of a State by the threat or use
of force, or that the applicability of the Vienna Convention’s Article 46
presupposes that the violation of internal law in question be manifest and
concerned a constitutional rule of fundamental importance. Awareness
of these problems might be the reason for the Court somewhat coyly
avoiding the terminology used by the Vienna Convention (“invoking . . .
as a ground”) and instead saying that Nicaragua “cannot today to be
heard to assert” invalidity. Without straying too far into the terrain

  1   Article 45 reads as follows :
         “A state may no longer invoke a ground for invalidating, terminating, withdrawing
      from or suspending the operation of a treaty under articles 46 to 50 or articles 60 and
      62 if, after becoming aware of the facts :
      (a) it shall have expressly agreed that the treaty is valid or remains in force or con-
          tinues in operations, as the case may be ; or
      (b) it must by reason of its conduct be considered as having acquiesced in the valid-
          ity of the treaty or in its maintenance in force or in operation, as the case may
          be.”

66

895        TERRITORIAL AND MARITIME DISPUTE (DECL. SIMMA)


reserved for the merits stage of the case, as concerns the chances of suc-
cess of the two arguments on invalidity (or lack thereof), I think that the
Court would not have had to be so cautious. The principle underlying
Article 45 (b) of the Vienna Convention is undoubtedly applicable under
the present circumstances : by its past behaviour, Nicaragua can no
longer rely on the invalidity of the 1928 Treaty — under the system of the
Pact of Bogotá, that is. Expressed in more precise terms : what Nicaragua
is prevented from claiming now is that the Treaty of 1928 was not a
treaty “in force” (within the meaning of Article VI of the Pact of Bogotá)
at the date of the conclusion of the Pact. Further, Nicaragua cannot any
longer contend that the matter “settled” by that Treaty, i.e., sovereignty
over the islands of San Andrés, Providencia and Santa Catalina, was not
to be seen as definitively resolved and could still come before the Court
on the basis of the Pact of Bogotá.




   According to the majority of the Court, however, what follows from
Nicaragua’s behaviour vis-à-vis the Treaty is something more radical,
namely that the Treaty “was valid and in force” in 1948, purely and sim-
ply. Thus, apparently the circumstances that led to the grounds of inva-
lidity not any longer being invokable, also are held to have erased the
invalidity as such. This is a result which, as a matter of theory, I find
difficult to agree with. Within the framework of Colombia’s first prelimi-
nary objection it led the Court to uphold the objection, that is, to accept
that access by Nicaragua to the Court on the basis of the Pact of Bogotá
was barred with regard to the issue of sovereignty over the three islands
mentioned. The Court could readily have reached the same result by fol-
lowing the line of reasoning that I pursue here : viewed within the frame-
work of the Pact of Bogotá, Nicaragua forfeited the opportunity to bring
the matter before the Court.
   With this I arrive at my second — but closely related — point : what if
the applicant State had at its disposal an alternative, additional, basis of
jurisdiction of the Court ? This could possibly be the case here, in view of
the declarations made by both Parties under Article 36, paragraph 2, of
the Court’s Statute ; leaving aside for the moment Colombia’s second
preliminary objection (relating to the reservation ratione temporis made
to its declaration and its later revocation of the declaration altogether).
Obviously, recourse to the Court on the jurisdictional basis of Article 36,
paragraph 2, declarations is conditioned upon the — continued — exist-
ence of a “legal dispute”. What I take issue with in the present Judgment,
however, is its finding that the Court’s upholding Colombia’s (first) pre-
liminary objection relating to jurisdiction on the basis of the Pact of
Bogotá (on which above) also disposed of Nicaragua’s reliance on juris-
diction based on the optional clause declarations of the two Parties. This
finding is made in the face, as it were, of the Court’s previous conclusion

67

896          TERRITORIAL AND MARITIME DISPUTE (DECL. SIMMA)


that the provisions of the Pact of Bogotá and the declarations made un-
der the optional clause “represent two distinct bases of the Court’s juris-
diction which are not mutually exclusive” (Judgment, para. 136). In para-
graph 138 of the Judgment the Court states as follows :




         “The question has arisen as to whether the claim by Nicaragua of
      sovereignty over the islands of San Andrés, Providencia and Santa
      Catalina in the present case means that there thus is a continuing
      dispute as to this matter. The Court has upheld the first preliminary
      objection to jurisdiction, based on the Pact of Bogotá, raised by
      Colombia in so far as it concerns the Court’s jurisdiction regarding
      the question of sovereignty over these three islands, after satisfying
      itself that the matter of sovereignty over these islands had been set-
      tled by the 1928 Treaty. The Court could not have concluded that it
      lacked jurisdiction over that matter under the Pact of Bogotá had
      there still been an extant dispute with regard thereto.”
  After referring to its earlier jurisprudence on the preconditions of the
existence of a dispute, the Court continues :
         “The Court’s acknowledgment of the fact that sovereignty over
      the three islands was attributed to Colombia under the 1928 Treaty
      was made for the purposes of ascertaining whether or not the Court
      had jurisdiction over the matter under the Pact of Bogotá. However,
      the very fact that the dispute on the question of the sovereignty over
      the three islands has been settled by the 1928 Treaty is equally rele-
      vant for the purposes of determining whether the Court has jurisdic-
      tion on the basis of the optional clause declarations. In this regard,
      the Court notes that Article 36, paragraph 2, of the Statute expressly
      requires that, in order for the Court to have jurisdiction on the basis
      of optional clause declarations, there must exist a ‘legal dispute’
      between the Parties.
         Given the Court’s finding that there is no extant legal dispute
      between the Parties on the question of sovereignty over the islands
      of San Andrés, Providencia and Santa Catalina, the Court cannot
      have jurisdiction over this question either under the Pact of Bogotá
      or on the basis of the optional clause declarations.”
  The Court then concludes that, in light of the foregoing, no practical
purpose would be served by proceeding further with the matters of the
Colombian termination of its declaration and its reservation ratione tem-
poris (Judgment, para. 139).
  What this reasoning amounts to is that, with the question of sov-
ereignty over the three islands “settled” by the 1928 Treaty according to
the mechanisms of the Pact of Bogotá (forfeiture preventing the Nicara-

68

897         TERRITORIAL AND MARITIME DISPUTE (DECL. SIMMA)


guan claim of invalidity of the 1928 Treaty ; the Treaty therefore held to
be “valid and in force” and the Court’s jurisdiction thus excluded), there
is no “legal dispute” in regard to the islands left to decide on the basis of
the optional clause declarations either. In my view and as a matter of
principle, this is erroneous.

   If the two bases of jurisdiction — first, the Pact of Bogotá and, second,
the declarations of the two Parties on the basis of the optional clause —
are to be seen as distinct and not mutually exclusive (in this sense, cor-
rectly, paragraph 136 of the Judgment), the first cannot simply eclipse the
second. Any objective determination of the matter must lead us to con-
clude that there still persists a dispute including the appurtenance of the
three islands in the sense of the Court’s case law, that is, “a disagreement
on a point of law or fact, a conflict of legal views or interests between two
persons” (Mavrommatis Palestine Concessions (Greece/United King-
dom), Judgment No. 2, 1924, P.C.I.J., Series A, No. 2, p. 11), the claim
of one party being positively opposed by the other, etc. Thus, the Court,
after having reached a negative result with regard to the first base of
jurisdiction claimed by Nicaragua, ought to have continued the examina-
tion of its jurisdiction by turning to the optional clause declarations of
the Parties, with a view to seeing whether these declarations could pro-
vide a jurisdictional basis for the decision of matters excluded from the
Court’s purview on the basis of the Pact of Bogotá. If, subsequently, the
Court had followed the arguments put forward by Colombia and granted
the reservation ratione temporis to its Article 36, paragraph 2, declara-
tion the desired effect, or had accepted Colombia’s termination of its sub-
jection to the Court’s jurisdiction as admissible, the question of jurisdic-
tion with regard to the controversy over the three islands would have
been finally settled in the negative. In the alternative, this controversy
would have been included in the list of issues that the Court allows to
proceed to the merits stage. Thus, at that stage, Nicaragua would have
had the opportunity to argue fully the two grounds of invalidity put for-
ward with regard to the 1928 Treaty and present the reasons, if any, why
it had not relied on these grounds before.

  In this connection let me clarify that I have undertaken this short
enquiry into the relationship between the two bases of jurisdiction claimed
by Nicaragua simply because I could not be convinced of the correctness
of the Court’s application of the law in this regard, and in no way out of
any belief that the Nicaraguan arguments concerning the invalidity of the
1928 Treaty, as to their substance, came off too badly in the present
Judgment.

                                                (Signed) Bruno SIMMA.




69

